McGivern, J. (dissenting).
I disagree with the majority to the extent that I would affirm the denial of the motion to dismiss the first cause of action. It is a fair construction of the plaintiff’s complaint that she seeks an upward revision of alimony based on a ground of need and subsequent change of circumstances. Dismissal does not lie. (Kagen v. Kagen, 21 N Y 2d 532; Matter of Seitz v. Drogheo, 21 N Y 2d 181.)
Ktjpeebmae, McNally and Hackee, JJ., concur with Stevees, P. J.; McGtvebe, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on July 7, 1971, reversed, on the law, the motion granted, and the complaint dismissed, without costs and without disbursements, but with leave to plaintiff to apply at Special Term for leave to replead the first cause of action upon a proper showing of a valid cause of action.